EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 7, line 1		replace “wherein” with “comprising contacting”
Claim 7, line 2		delete “is brought into contact”











_____________________________
Examiner’s note:  Claim drawn to a method needs to recite at least one action verb.  Accordingly, claim is amended to recite claim in active voice instead of passive voice. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-7 are allowed over the closest references cited below.

The present invention is drawn to a curing catalyst which is used for curing an organic polymer or an organopolysiloxane having a reactive hydrolyzable silicon-containing group, wherein the catalyst contains a titanium compound represented by the formula (R1-O)nTi-A4-n, wherein R1 is a hydrocarbon group having 1 to 10 carbon atoms, and A is a carboxylic acid residue, and n is 1 or 2, and a secondary amine compound or a tertiary amine compound.  See claims for full details.

Laisney et al. (US 4,525,565) teaches use of iPrOTi(O2CC17H35)3 as a crosslinking catalyst for organpolysiloxane compositions containing silanes with acyloxy groups.
Soddemann et al. (WO 2012/175725) discloses a catalyst system comprising a metal containing catalyst represented by the formula M(OC(O)R)m where M is Ti, a co-catalyst, and an additive selected from a primary amine, a secondary amine, or a tertiary amine.
Nakamura et al. (JP 2003-147220) discloses a catalyst comprising a titanium compound represented by the formula Ti(OCOR)4 and a primary amine.  
Bahadur et al. (US 6,258,878) discloses a one-part moisture curable composition containing a polymer having more than 2 hydrolyzable silyl groups and a silanol condensation catalyst, wherein the silanol condensation catalyst is selected from tin carboxylates or titanium carboxylates.  Addition of a minor amount of laurylamine is useful as stabilizer when tin carboxylate is used as the silanol condensation catalyst.  
Okamoto et al. (US 7,115,695) teaches a curable composition comprising a polymer having at least one silicon-containing group and a titanium carboxylate represented by the formula Ti(OCOR)4.  
Furuakawa et al. (JP 54-90396) discloses a condensation catalyst for manufacture of polyester wherein the condensation catalyst comprises a titanium carboxylate compound and an amine.  The titanium carboxylate compounds are selected from titanium acetate, titanium lactate, titanium formate, titanium oxalate, titanium malonate, titanium succinate, or titanium benzoate.  Exemplary catalyst contains titanium acetate and triethylamine.

Su et al. (CN 103102576) teaches preparation of an organosilane crosslinked polyethylene resin comprising contacting polyethylene, an unsaturated silane compound, and a titanium catalyst, wherein the titanium catalyst is bis(acetylacetonyl)diisopropyl titanate, isopropyloctyl triacyloxy titanate, isopropyl fatty acid titanate, or isopropyl tristearate titanate.   
Noda (JP 2008-50448) discloses a composition comprising a vinyl-based polymer having at least one crosslinkable silyl group and a curing composition comprising a metal carboxylate, such as titanium carboxylate, and a primary amine compound or a secondary amine compound.

None of the cited references teaches the subject of instant claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        July 28, 2022